John A. Fogleman, Justice, concurring in part, dissenting in part. I concur in the result and in all of the majority opinion except that part relating to loss of earning capacity, or ability to earn in the future. I do not agree that the showing of this appellant’s physical handicaps, standing alone, is sufficient evidence to support a jury verdict for that element of damage, particularly in view of the fact that appellant’s earnings are greater after the injury than before. It seems to me that, in the absence of other evidence in this case, a jury would be left to pure speculation. It also seems to me that this element of damage, like future pain and suffering, should be shown with reasonable certainty. I also think that the fact that appellant’s earnings have continuously increased should give rise to a rebuttable presumption that he has suffered no loss of ability to earn. I am authorized to state that Mr. Justice Jones joins in this opinion.